Citation Nr: 1217708	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  00-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for residuals of a neck injury, to include degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The instant matters were previously before the Board in March 2007 and November 2010.  In its March 2007 decision, the Board reopened previously denied claims of service connection for residuals of a neck injury, to include degenerative joint disease, and for lumbosacral strain.  The reopened matters were remanded for further development and readjudication of the merits of the underlying service connection claims.  The issues of entitlement to service connection for residuals of a neck injury and for lumbosacral strain were again remanded in November 2010 for the Veteran to be scheduled for a VA examination addressing the nature and etiology of any identified lumbar and cervical spine disability.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2006.  The Veteran also appeared for several RO hearings.  Copies of the transcripts of all hearings are of record.

The Veteran appealed the Board's March 2007 and November 2010 decisions on issues other than those addressed below.  A decision by the United States Court of Appeals for Veterans Claim (Court) was entered on March 26, 2012.  The Board's litigation support staff has directed the undersigned to proceed with adjudication of the lumbosacral and neck service connection claims while the Board awaits judgment and mandate on the issues addressed by the Court.

(The decision below addresses the Veteran's claim of service connection for a lumbar spine disability.  The issue of entitlement service connection for residuals of a neck injury, to include degenerative joint disease of the cervical spine, is addressed in the remand that follows the Board's decision.)  


FINDING OF FACT

The Veteran does not have a lumbar spine disability that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101(2), (24) (26), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements of service connection may also be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

The Veteran contends that he has a low back disability as a result of his military service.  Specifically, he states that in service, he injured his back while changing a tire on a supply vehicle.

A review of the Veteran's service treatment records (STRs) shows that in April 1972, the Veteran was seen for a complaint of low back pain.  No specific injury was detailed and the Veteran was vague in his description of symptoms.  The impression was a mild lumbosacral strain and the Veteran was treated with Robaxisal.  The Veteran's STRs are otherwise silent for complaints or treatment related to the low back.  The report of a May 1973 medical examination fails to disclose any residual disability resulting from the Veteran's in-service injury.  Indeed, his spine and musculoskeletal system were clinically evaluated as normal and the only defects listed were a sprained right ankle and pseudofolliculitis barbae.  The Veteran also denied back trouble on the accompanying reports of medical history.  

Upon discharge from service, the Veteran filed an application for VA disability compensation, seeking service connection for a nose injury, skin problems, and an ankle disability.  An August 1973 chest examination revealed a lower dorsal scoliosis with convexity to the right.  An orthopedic examination dated that same month showed no complaints related to the back.  It was noted that the Veteran was in no pain and had a full range of motion of all joints.  VA treatment records dated through 1976 are silent for complaints of low back pain.  

In July 1977, the Veteran indicated his desire to seek service connection for calluses on his feet and for a pulled muscle of the left thorax.  No mention of low back pain was made on his application for benefits.  A review of the Veteran's United States Postal Service employee health unit records dated from 1977 to 1995 shows that the Veteran complained of mid-back pain in December 1979 after lifting a heavy sack of mail.  The Veteran also complained of low back pain in January 1980, the cause of which he surmised to be the lifting of heavy sacks.  The Veteran again complained of back pain in October 1980.  A note from a private physician dated in May 1984 indicated that the Veteran would be unable to work for one week and would thereafter be able to perform light duty only.  It was ordered that the Veteran was to perform no heavy lifting, pushing of heavy equipment, or prolonged standing.  The nature of the Veteran's injury was not described, although the Veteran later testified during personal hearings that he had injured his back.  The Veteran was placed on limited duty in January 1988 after sustaining an injury to his back.  In January 1989, it was noted that the Veteran was restricted to lifting only 5 pounds and was unable to work standing.  The cause of these light duty restrictions was not noted.  

In November 1998, the Veteran applied for service-connected disability benefits for low back pain.  VA outpatient treatment records from 1999 show that the Veteran presented with a history of neck pain for more than 20 years.  No complaints of low back pain were noted.  The Veteran was afforded a VA examination in April 2001, during which he reported that he had injured his back in service while lifting a heavy object.  He indicated back pain on and off since that time.  The examiner noted that x-rays of the lumbar spine taken that month were negative.  The report of a September 2000 magnetic resonance imaging (MRI) test, however, had showed mild degenerative disc disease of the lumbar spine without significant stenosis.  The examiner diagnosed lumbar spine degenerative joint disease and opined that the pathology was not likely related to any in-service accident.  

The report of a June 2005 MRI of the lumbar spine showed multi-level degenerative changes and recorded the Veteran's complaint of back pain.  The Veteran was afforded another VA examination in May 2008.  The Veteran reported daily pain around his waistline.  Physical examination of the Veteran's lumbar spine revealed that it was normal for its age.  The examiner did not offer an opinion as to the etiology of the Veteran's reported low back pain.

The Veteran was again seen for examination in January 2011.  The VA examiner reviewed the claims folder and noted the in-service notation of low back strain.  The examiner indicated that although the Veteran's range of motion was reduced, it represented a normal range of motion based on the age of the Veteran.  X-rays revealed a normal lumbosacral spine.  The examiner also reviewed the previous x-ray reports of record, noting that those x-rays had also shown a normal spine.  The examiner opined that the Veteran's lumbar spine disability was not related to service, to include the injury noted therein.  The examiner reasoned that the lumbar spine injury in service was trivial and required minimal treatment in service.  The examiner also noted that the Veteran had better lumbar spine x-rays than 95 percent of people his age.

Upon review of the evidence of record, the Board finds that the service connection for a lumbar spine disability is not warranted.  In this regard, the Board finds probative the VA examiner's January 2011 negative nexus opinion.  It is clear that the examiner considered a variety of factors in concluding that the Veteran did not have a lumbar spine disability related to his period of active military service.  The Board finds that, in light of the singular complaint of low back pain in service, the Veteran's May 1973 in-service examination report failing to disclose evidence of a chronic lumbar spine disability, the Veteran's denial of back problems at that time, the post-service medical records first showing complaints of low back pain in 1980, which the Veteran related to his then-current job duties, the fact that the Veteran did not claim service connection for a low back disability until 1999 despite having previously filed numerous claims, to specifically include a claim of service connection for a cervical spine disability, the normal lumbar spine x-rays, the absence of clinical evidence of degenerative changes of the lumbar spine until September 2000, and the January 2011 VA examiner's opinion, there is no basis to establish service connection for a lumbar spine disability.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a lumbosacral spine disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has testified before the RO and the Board that he hurt his back in service and has had low back pain since that time, the post-service medical evidence contains no complaints of low back pain until 1980, at which time the Veteran indicated injury to his back from lifting heavy mail bags.  The Board also finds probative the fact that the Veteran did not file a claim of service connection for a low back disability until 25 years after service, but did file claims for, and seek treatment related to, neck, ankle, skin, nose, and foot disabilities in the interim.  Further, although the Veteran sought treatment related to other orthopedic disabilities, save for the work-related complaints of back pain, his post-service treatment records are silent for complaints related to the low back until after he filed a claim of service connection for low back disability.  Thus, the Board finds that although the Veteran is competent to report on pain since his in-service injury, the lack of evidence supporting that assertion preponderates against the claim that the Veteran has experienced a continuity of symptomatology since active military service.  Rather, the evidence tends to show that the Veteran's low back pain did not begin until after he injured his back on the job in 1980 and even then, low back pain was not again complained of until more recently.  Such evidence leads the Board to conclude that the Veteran's statements of continuity of problems since service are not credible.

As to any contention by the Veteran that because he injured his back in service, his current low back disability must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his lumbar spine, especially in light of the evidence suggesting a work-related back injury, the fact that the evidence fails to demonstrate the onset of chronic disability in service, and the fact that the VA examiner found the Veteran's lumbar spine to be normal for his age and indeed better than 95 percent of persons of his age.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As noted in the introduction, the Veteran's previously denied claim of service connection for lumbosacral strain was "reopened" and the underlying claim was remanded by the Board in its March 2007 decision.  Upon remand from the Board, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession (by reference to previous rating decisions, statements of the case (SOCs) and supplemental SOCs) and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the March 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his reopened claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records, employee health records, VA examination reports, and lay statements in support of his claim, to include the Veteran's testimony at numerous RO hearings and a July 2006 hearing before the Board.  The Veteran has also not identified any outstanding evidence and the Board is aware of none.

As noted in the introduction, the instant matter was remanded by the Board in November 2010 for the Veteran to be afforded a VA examination in connection with his claim.  An examination was conducted in January 2011.  The examiner conducted a review of the claims folder and a thorough examination of the Veteran.  X-rays were also provided.  The examiner acknowledged the Veteran's in-service back injury, but determined that any current low back disability was unrelated to service.  The examiner provided adequate reasons for his negative nexus opinion to include the fact that the lumbar spine injury in service was trivial and required minimal treatment and that the Veteran had better lumbar spine x-rays than 95 percent of people his age.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination, which also complies with the terms of the November 2010 remand.  

The Board acknowledges that it is remanding the Veteran's claim of service connection for a cervical spine disability based on an inadequate opinion.  The Board's finding in that regard, however, is based on evidence suggesting a continuity of neck symptoms after service, which was not addressed by the VA examiner.  As addressed above, a continuity of low back symptoms has not been shown.  While the VA examiner did not address every instance of low back pain since service, the Board finds that his opinion, along with the other lay and medical evidence of record, has provided the Board with sufficient evidence to decide the claim.


ORDER

Entitlement to service connection for a lumbosacral spine disability is denied.


REMAND

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.  Moreover, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2010, the Board remanded the issue of entitlement to service connection for residuals of a neck injury, to include degenerative joint disease, for the Veteran to be scheduled for a VA examination to determine the medical probabilities that the Veteran has a cervical spine disability that is related to his active military service.  Upon examination of the Veteran in January 2011, the VA examiner opined the Veteran's cervical spine disability was not caused by or a result of a cervical spine incident in service.  (The Veteran's STRs document that he sustained a neck injury in service while playing basketball.  The diagnosis was probable strain of muscles in neck.)  The examiner reasoned that the in-service neck injury was trivial and required minimal treatment in service.  The examiner also indicated that the in-service injury caused such little problems that x-rays of the cervical spine taken 20 years after service showed the "expected for age changes."

The Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl, 21 Vet. App. at 124.  Here, it appears as though the VA examiner relied substantially upon a March 1993 x-ray report that showed a degenerating disc with surrounding osteophytes at the C6-7 level, but an otherwise normal cervical spine.  Although the examiner indicated that the claims folder was reviewed and acknowledged the Veteran's in-service neck injury, it is unclear whether he considered any evidence of record other than the 1993 x-ray report showing what he stated were "expected for age changes."

A review of the record, however, shows that a VA treatment record dated in February 1974 or 1976 shows that the Veteran presented with complaints of sharp pains radiating from the left side of the neck down to the chest.  It was noted that the Veteran had experienced the same type of pain in service.  During a March 1993 VA examination, the Veteran complained of left arm pain and numbness on and off since 1972 and noted that he had hurt his neck in service.  The impression was possible cervical rib or cervical spondylosis, with intermittent nerve compression.  An October 1999 VA treatment record records a history of cervicalgia since 1970 that causes a shooting pain down the left arm, which was worse with sudden neck movements.  The record also contains numerous MRI reports dated after March 1993 showing various degenerative changes of the cervical spine.

Without a discussion of the evidence showing complaints of neck pain and other related symptomatology after service or the clinical evidence of record dated after March 1993, the Board cannot conclude that the VA examiner's opinion is based upon consideration of all of the relevant evidence.  Accordingly, the Board finds that the January 2011 opinion is not adequate for evaluation purposes and the matter must again be remanded for the VA examiner to provide an addendum to the January 2011 examination report that more fully discusses his finding that the Veteran does not have a cervical spine disability that is related to service, or to afford the Veteran another VA examination if the January 2011 examiner is unavailable.  As part of the addendum, the VA examiner must discuss the lay evidence of record, to include the Veteran's hearing testimony that he has experienced neck pain, numbness, and tingling since service.  The examiner should also comment on the post-service findings and consider whether the Veteran has any currently diagnosed disability, not solely limited to the degenerative disc disease of the cervical spine, which is related to his in-service neck injury.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim of service connection for residuals of a neck injury.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development requested in paragraph 1 above has been completed, the AOJ should request that the clinician who provided the January 2011 examination, if he is still available, provide an addendum that sets forth a detailed rationale for concluding that the Veteran's degenerative disc disease of the cervical spine is not related to service.  As part of that addendum, the clinician should address to evidence detailed above regarding the continuity of symptoms since service.  The clinician must also address the clinical evidence of record dated after service showing complaints of neck problems and degenerative changes of the cervical spine.  

As part of the addendum, the examiner must specifically identify the medical reasons to accept or reject the Veteran's statements regarding his in-service neck injury and continuity of symptoms thereafter. 

Also as part of the addendum, the clinician is requested to provide an opinion, based upon a thorough review of the record, as to the medical probabilities that any diagnosed neck or cervical spine disability other than degenerative disc disease of the cervical spine is traceable to the Veteran's in-service neck injury.  Detailed reasons for the examiner's conclusions should be set forth.

If the clinician determines that he cannot provide an opinion on any question without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's degenerative disc disease of the cervical spine or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

(If another examination is required to formulate a more detailed opinion, or if the requested clinician is no longer available, another examination should be scheduled to determine the likelihood the Veteran has a current disability related to his in-service neck injury.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


